People v Ledger (2019 NY Slip Op 03226)





People v Ledger


2019 NY Slip Op 03226


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND TROUTMAN, JJ.


570 KA 17-00639

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCHARLES A. LEDGER, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JAMES M. SPECYAL OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (SUSAN M. HOWARD OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Orleans County Court (James P. Punch, J.), rendered January 17, 2017. The judgment convicted defendant, upon his plea of guilty, of rape in the third degree (two counts). 
Now, upon reading and filing the stipulation of discontinuance signed by defendant on January 29, 2019, and by the attorneys for the parties on February 12 and 14, 2019, and the letter signed by defendant's attorney on March 28, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed upon stipulation.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court